Based upon our review of the record on appeal, we conclude

                 that the district court did not abuse its discretion in denying appellant's

                 July 31, 2013, petition. See NRS 34.160; NRS 34.170. Accordingly, we

                              ORDER the judgment of the district court AFFIRMED. 2




                                                         ekaint
                                                             i                     J.
                                                    Pickering l
                                                     fs1




                                                    Saitta


                 cc:   Hon. Lidia Stiglich, District Judge
                       Zachary Barker Coughlin
                       Reno City Attorney
                       Washoe District Court Clerk




                       2 We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.



SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A 400.